DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application claims the benefit of U.S. Provisional Patent Application No. 62/914,862 by YANG et al., entitled "UPLINK CANCELLATION 5INDICATION CAPABILITY SIGNALING," filed October 14, 2019. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Application Status
4.	Acknowledgment is made of Applicant’s submission of the present application, dated October 13, 2020. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on March 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Allowable Subject Matter
6.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Gordaychik (US 2019/0363843) and Zhou et al. (US 2021/0376985) are generally directed to various aspects of the method of UE to transmit a capability ID corresponding to a plurality of capabilities of the UE, to a gNB, wherein the UE is configured to receive first and second DCI formats, each format is different and thus provides the UE with different control information, the second format comprises fewer bits than the first format and has both fixed length and variable length fields, at least one of the fixed length fields is used to identify the DCI format, while the variable length fields may be used to indicate resources and other information for transmitting or receiving data on a shared channel in accordance with the capability ID, and the UE may receive a third DCI format indicating that the UE should not monitor a PDCCH for a period; the wireless device that receives, from a base station, a first uplink grant, for a first transport block (TB) of a hybrid acknowledgment repeat request (HARQ) process, wherein the wireless device cancels an uplink transmission of the first TB of the HARQ process based on receiving a pre-emption indication indicating cancellation of transmission via one or more uplink resources indicated by the first uplink grant, the wireless device determines, after cancelling the uplink transmission of the first TB of the HARQ process, that a received second uplink grant is used for a new transmission of a second TB associated with the HARQ process, and the wireless device transmits, to the base station, the second TB of the HARQ process based on the determining.
However, in consideration of the claim limitations, the information disclosure statement (IDS) submitted on March 10, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting, to a base station, an indication of an uplink cancellation 5indication (ULCI) monitoring capability;” and “6monitoring for ULCIs in monitoring occasions based at least in part on the 7ULCI monitoring capability,” as specified in claim 1. 
Similar limitations are included in claim 21.
 “receiving, from the UE, an indication of an uplink cancellation indication 5(ULCI) monitoring capability;” and “6configuring one or more monitoring occasions for ULCIs based at least in part 7on the ULCI monitoring capability,” as specified in claim 12. 
Similar limitations are included in claim 26.
Dependent claims 2-11, 13-20, 22-25, and 27-30 are also allowable for incorporating the features recited in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gordaychik (US 2019/0363843) is cited to show a method of UE to transmit a capability ID corresponding to a plurality of capabilities of the UE, to a gNB, wherein the UE is configured to receive first and second DCI formats, each format is different and thus provides the UE with different control information, the second format comprises fewer bits than the first format and has both fixed length and variable length fields, at least one of the fixed length fields is used to identify the DCI format, while the variable length fields may be used to indicate resources and other information for transmitting or receiving data on a shared channel in accordance with the capability ID, and the UE may receive a third DCI format indicating that the UE should not monitor a PDCCH for a period;
Zhou et al. (US 2021/0376985) is generally directed to various aspects of the wireless device that receives, from a base station, a first uplink grant, for a first transport block (TB) of a hybrid acknowledgment repeat request (HARQ) process, wherein the wireless device cancels an uplink transmission of the first TB of the HARQ process based on receiving a pre-emption indication indicating cancellation of transmission via one or more uplink resources indicated by the first uplink grant, the wireless device determines, after cancelling the uplink transmission of the first TB of the HARQ process, that a received second uplink grant is used for a new transmission of a second TB associated with the HARQ process, and the wireless device transmits, to the base station, the second TB of the HARQ process based on the determining; 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters; 
Parkvall et al. (US 2017/0331670) is directed to various aspects of the fifth-generation wireless communications network, including determining a reporting quality threshold for a parameter related to channel state information (CSI), performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation, evaluating the measurement for each of the plurality of beams against the reporting quality threshold, discontinuing the performing and evaluating of measurements in response to determining that the reporting quality threshold is met for one of the beams, such that one or more beams in the first predetermined set of beams are not measured and evaluated, and reporting, to the wireless communications network, CSI for the one of the beams;
Yi et al. (US 2018/0352582) is directed to various aspects of handling overlap of multiple channels in a wireless communication system, wherein an user equipment (UE), which operates in half-duplex frequency division duplex (FDD), determines that a periodic uplink (UL) transmission collides with a physical downlink shared channel (PDSCH) reception in a subframe, and performs either the periodic UL transmission or the PDSCH reception in the subframe, and when the periodic UL transmission corresponds to a semi-persistent scheduled (SPS) physical uplink shared channel (PUSCH), the PDSCH reception is performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner
Art Unit 2473